
	
		I
		111th CONGRESS
		1st Session
		H. R. 4341
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Ryan of Ohio (for
			 himself, Mr. Kennedy,
			 Mr. Hinchey, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require a warning on the label of any food container that is composed, in whole
		  or in part, of bisphenol A or could release bisphenol A into
		  food.
	
	
		1.Short titleThis Act may be cited as the
			 BPA Consumer Information Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)Bisphenol A (BPA) is used to make, among
			 other consumer items, polycarbonate plastic used in food and beverage
			 containers and epoxy resins for can linings.
			(2)In monitoring
			 studies, BPA has been detected in infants’ blood.
			(3)There is an
			 ongoing, multiyear debate in the scientific community on the reproducibility,
			 validity, and relevance to humans of test results in laboratory animals that
			 indicate BPA may cause adverse health effects at low doses.
			(4)This has led
			 States to propose individual actions to manage risk from exposure to BPA within
			 their borders.
			(5)Exposures to BPA
			 in food and beverage containers continue while uncertainty over
			 acceptable risk levels is debated.
			(6)In the absence of
			 certainty over potential risk, and based on the potential inherent hazard posed
			 by BPA, it is prudent to require labeling for products causing exposure to BPA,
			 thereby assisting consumers in making better informed decisions and spurring a
			 search for alternatives.
			3.Bisphenol A in
			 food containers
			(a)MisbrandingSection 403 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the
			 following:
				
					(z)If its container—
						(1)is composed, in
				whole or in part, of bisphenol A or could release bisphenol A into food;
				and
						(2)fails to display,
				in such manner as the Secretary may require, a warning on the label that states
				the container is composed, in whole or in part, of bisphenol A or could release
				bisphenol A into food, as
				applicable.
						.
			(b)ApplicabilitySection
			 403(z) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a),
			 shall apply only with respect to food that is introduced or delivered for
			 introduction into interstate commerce on or after the date that is 6 months
			 after the date of the enactment of this Act.
			
